

Exhibit 10.14














DELL INC.


SEVERANCE PAY PLAN
FOR EXECUTIVE EMPLOYEES
































As Amended and Restated
Effective July 14, 2010


1

--------------------------------------------------------------------------------






DELL INC.
SEVERANCE PAY PLAN
FOR EXECUTIVE EMPLOYEES


As Amended and Restated
Effective July 14, 2010




BACKGROUND AND SCOPE


DELL INC. (the “Company”) previously adopted the Dell Inc. Severance Pay Plan to
provide severance benefits under the terms and conditions specified in such
plan. In connection with a general review of the Company’s severance policies,
the Company has elected to amend and restate this “Dell Inc. Severance Pay Plan
for Executive Employees” for periods on and after July 14, 2010.


The Company intends for the Plan to qualify as an “employee welfare benefit
plan” within the meaning of section 3(1) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”). The Plan is created as a component
of the Dell Inc. Comprehensive Welfare Benefits Plan; plan number 501. The Plan
shall, at all times, be interpreted and administered in accordance with ERISA
and any other pertinent provisions of Federal law. Except as specified in the
Plan, no employee of the Company or any other person shall have any right to
severance benefits under the Plan or otherwise as a result of their performance
of services for the Company or any of its related or affiliated entities. These
Severance Benefits may be modified or eliminated at any time in accordance with
ERISA.


ARTICLE I
PURPOSE


The Plan provides Eligible Executives with severance benefits designed to
mitigate the effects of unemployment in the event that their employment is
terminated by the Company as a result of a Qualifying Termination.


ARTICLE II
DEFINITIONS


Wherever used herein, the following terms have the following meanings unless the
context clearly requires a different meaning:


2.1    “Administrator” means the Company’s Administration and Investment
Committee, as may be appointed from time to time.


2.2    “Base Salary” means compensation equal to:




2

--------------------------------------------------------------------------------




(i)the annual base salary reported in the Company’s HR Direct system (or any
subsequent human resources database) as in effect on the last day on which the
Eligible Executive was actively performing services for the Company prior to his
or her Separation Date (not including shift differentials, commissions, bonuses,
incentive payments, benefits, perks, or overtime compensation); divided by


(ii)12, for computations of monthly Base Salary, or 52, for computations of
weekly Base Salary.


2.3    “Beneficiary” means the first surviving person of the following: (i)
surviving spouse, (ii) the lineal descendants per stirpes, (iii) parents in
equal shares, (iv) brother and sisters in equal shares, or (v) executor or
administrator of his estate.


2.4    “Casual Employee” means an employee hired to supplement the work force
during temporary periods or on an intermittent basis, usually due to unusual or
emergency workload.


2.5     “Company” means Dell Inc., any successor entity that adopts the Plan, or
any subsidiary or affiliate of the Company, which is designated by the
Administrator as having adopted the Plan.


2.6    “Comparable Job” means a job with the Company where (i) the Base Salary
to be paid by the Company is not materially reduced from the Base Salary
previously paid by the Company to such executive; (ii) the grade level offered
is not less than the grade level the executive held immediately prior to the
date the executive was offered the job; and (iii) the executive’s principal
place of work is not changed on or before the first date of employment in the
new job to a location that is a material distance (but not less than fifty (50)
miles) from the executive’s principal place of work immediately prior to the
date the executive was offered the job, without the prior consent of the
executive.


2.7    “Effective Date” means January 1, 2010. The effective date of this
amendment and restatement is July 14, 2010.


2.8    “Eligible Executive” means an individual who is classified as an
Executive Employee and:


(i)who is designated by the Administrator, in its sole and absolute discretion,
as having experienced a Qualifying Termination;


(ii)who is notified in writing by the Company or its duly authorized
representative that his or her employment with the Company will be terminated as
part of a Qualifying Termination; and


(iii)who was previously employed by the Company to perform services for the
Company in a capacity of a regular employee of the Company; and




3

--------------------------------------------------------------------------------




(iv)whose employment with the Company was in fact terminated as a result of such
Qualifying Termination.


The term “Eligible Executive” shall not include: (i) an Independent Contractor;
(ii) a Casual Employee; or (iii) a Temporary Employee.


2.9    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.


2.10    “Executive Employee” means an employee of the Company who is designated
as having a status of Director (grade level D3) or Vice President (grade level
E1 or higher).


2.11    “Independent Contractor” means a person the Company engaged to perform
services with the intention that those services would be performed in a capacity
other than that of a common law employee, regardless of whether or not the
actual facts and circumstances under which such person actually renders services
to the Company could be construed to establish that the person was or could be
considered for any purpose to be a common law employee.


2.12     “Plan” means the Dell Inc. Severance Pay Plan For Executive Employees,
as set forth herein, as may be amended from time to time.


2.13    “Qualifying Termination” means the termination of employment of a
Severance Benefit Employee due to Workforce Reduction.


2.14    “Separation Agreement and Release” means the agreement that an Eligible
Executive must execute prior to receiving any benefits under the Plan. The
Administrator will provide a copy of the Separation Agreement and Release to the
Eligible Executive when he or she is designated as a Severance Benefit Employee
under the Plan.


2.15    “Separation Date” means the date designated by the Administrator on
which the Eligible Executive’s employment is terminated.


2.16    “Severance Benefit Employee” means an Executive Employee who:


(i)is designated by the Administrator, in its sole discretion, as a Severance
Benefit Employee;


(ii)continued to perform all of his or her job responsibilities, in a manner
acceptable to the Company, through his or her Separation Date;


(iii)ceased to be an employee of the Company on his or her Separation Date
solely as a result of the Qualifying Termination;


(iv)did not, at any time subsequent to the Company’s decision to terminate the
employee receive an offer for continued employment in a Comparable Job;


4

--------------------------------------------------------------------------------






(v)did not, at any time subsequent to the Company’s decision to terminate the
employee, receive an offer for employment in a Similar Job, which was in any way
arranged for or facilitated by the Company;


(vi)prior to the date of the Company’s notification of the termination of
employment, did not voluntarily terminate employment or notify the Company of
his intention or election to do so at some future date by resignation, failure
to appear for work, retirement, or otherwise;


(vii)did not make any statements or engage in any actions that directly or
indirectly defamed, disparaged, or detracted from the Company’s reputation;
damage or destroy any of the Company’s property; or otherwise injure or damage
the Company; and


(viii)maintained the confidentiality of any and all confidential or proprietary
information of the Company at all times during his employment with the Company.


2.17    “Severance Benefits” means the benefits, if any, provided under Article
III to a Severance Benefit Executive.


2.18     “Similar Job” mean a job with a new employer where (i) the compensation
offered by the new employer to the executive is not materially less than the
Base Salary previously paid by the Company to the executive; (ii) the general
nature of the executive’s anticipated duties for the new employer are similar to
the general nature of the duties the executive performed by the Company; (iii)
the executive’s principal place of work is not changed by the new employer on or
before the first day of employment with the new employer to any location that is
a material distance (but not less than fifty (50) miles) from the executive’s
principal place of work on the date prior to the date the executive was offered
the job, without the prior consent of the executive.


2.19    “Temporary Employee” means a person that the Company contracted with
through a temporary service, agency, employee leasing company, staffing company,
or a person individually who supplements the work force as a temporary employee,
or is otherwise hired to perform services for the Company other than as an
employee.


2.20    “Workforce Reduction” means the reduction of the Company’s workforce as
part of a designated cost reduction program.




ARTICLE III
SEVERANCE BENEFITS
 
3.1    Cash Severance Benefits. A Severance Benefit Employee shall receive a
cash Severance Benefit equal to the greater of (i) the amount listed on the
applicable Exhibit A to this Plan, or (ii) if applicable, the cash severance
benefit amount listed in any separate written agreement between the Eligible
Executive and the Company.


5

--------------------------------------------------------------------------------






3.2    Form of Payment. Unless otherwise provided in a Separation Agreement and
Release, the cash severance benefit shall be paid in a single lump sum payment
within thirty (30) business days after Dell receives the executed Severance
Agreement and Release; provided, however, that all such amounts shall be paid
not later than March 15th of the calendar year immediately following the
calendar year during which an Eligible Executive’s Separation Date occurs. In
the event that an Eligible Executive’s Separation Agreement and Release provides
that payments shall be made in installments, such payments shall be structured
in a manner that causes the payments to not be subject to Code Section 409A.
Payments under the Plan shall be delivered in the form of a check or, at the
Company’s discretion, through any other payment delivery method used to make
payroll payments to an Eligible Executive.


3.3    Additional Severance Benefits. A Severance Benefit Employee shall receive
such other severance benefits as are listed in Exhibit A.


3.4    Benefits Are Not Salary. Any Severance Benefits paid under the Plan are
not considered as salary for any employee benefit plan purposes. The number of
weeks of Severance Benefits provided to a Severance Benefit Employee shall not
be considered in calculating his entitlement, if any, to vacation, sick leave,
bonus, incentive salary, retirement or other benefits except as is specifically
provided in the Company’s other employee benefit plans.


3.5    Re-employment. Any Eligible Executive who received a Severance Benefit
under the Plan will not have any right to be re-employed by the Company. If an
Eligible Executive is re-employed by the Company within twelve (12) months from
the date of his or her Separation Date, such Eligible Executive may, as a
condition of reemployment, be required to repay to the Company a portion of his
or her Severance Benefits.


ARTICLE IV
DEDUCTIONS & FORFEITURES


4.1    Deductions. To the extent permissible under federal or state law, the
following items and amounts will be deducted from the amount of Severance
Benefits otherwise payable to an Eligible Executive under the Plan:


(i)Any salary or other payments that the Eligible Executive receives (or may be
entitled to receive) on termination of employment pursuant to any rights or
entitlements that the Eligible Executive possesses or asserts pursuant to a
written or oral employment agreement with the Company or any successor thereto,
regardless of whether the term of such agreement is expired or unexpired as of
the Eligible Executive’s Separation Date;


(ii)Any amounts that an Eligible Executive owes to the Company;


(iii)Any severance pay or other wage replacement benefits payable or previously
paid to the Eligible Executive or his beneficiary from this Plan or any other
plan or program


6

--------------------------------------------------------------------------------




maintained by the Company (other than any benefits payable from any pension,
profit sharing, or stock bonus plan);


(iv)Any amount of garnished earnings which would have been withheld from the
Eligible Executive’s pay, if the Company has been garnishing the Eligible
Executive’s earnings pursuant to an order of garnishment, child support or tax
lien;


(v)The Company shall have the authority to withhold or to cause to have withheld
applicable taxes from any payments under or in accordance with the Plan to the
extent required by law.


4.2    Forfeitures. An Eligible Executive shall forfeit any and all rights to
Severance Benefits under the Plan, and shall be obligated to repay any such
benefits previously paid under the Plan, if the Administrator, in its sole
discretion, determines that the Eligible Executive:


(i)does not timely submit, and the Administrator does not actually receive, a
valid and fully enforceable Separation Agreement and Release from the Eligible
Executive;


(ii)fails or has failed to fulfill any requirement of the Plan or otherwise
violates any of the terms and conditions of either the Plan or the Separation
Agreement and Release;


(iii)prior to his Separation Date or thereafter makes any statements or engages
in any actions that directly or indirectly defame, disparage, or detract from
the Company’ s reputation, damage or destroy any of Company’s property,
otherwise injure or damage the Company, or discloses any confidential or
proprietary information regarding the Company;


(iv)subsequently revokes or otherwise takes action to set aside, avoid, or
violate the Separation Agreement and Release or the Plan’s terms.


By accepting any benefits under the Plan’s terms, an Eligible Executive shall be
deemed to have agreed to adhere to all terms of the Plan. The Eligible Executive
also shall be deemed to agree that the Eligible Executive will repay any
benefits that the Administrator determines he has received from the Plan in
excess of the amount provided under the Plan. Additionally, the Eligible
Executive must repay all Severance Benefits that the Eligible Executive is paid
or receives if the Eligible Executive asserts that he is or may be entitled to
receive compensation or other payments on termination of employment pursuant to
any rights or entitlements that he possesses or asserts pursuant to a written or
oral employment agreement with Dell or any successor thereto, regardless of
whether the term of such agreement is expired or unexpired as of his Separation
Date.


ARTICLE V
REQUIREMENT FOR RECEIPT OF SEVERANCE BENEFITS


In order to receive payment of any Severance Benefits under the Plan, the
Eligible Executive must comply with all requirements of this Section V.




7

--------------------------------------------------------------------------------




5.1    Execution of Separation Agreement and Release. In order for an Eligible
Executive to receive his Severance Benefit, the Eligible Executive must first
execute the Separation Agreement and Release within the particular time period
specified in the Separation Agreement and Release, which shall be no later than
forty-five (45) days following the Eligible Executive’s receipt of the
Separation Agreement and Release or such earlier date as required by the
Separation Agreement and Release (such deadline, the “Release Deadline”). The
executed Separation Agreement and Release must actually be received by the
Administrator, or its duly authorized representative, at the address specified
by the Administrator, within seven (7) days after the Release Deadline to be
considered timely. Notwithstanding the preceding, if the Eligible Executive does
not properly execute the Separation Agreement and Release by the applicable
deadline, or revokes an executed Separation Agreement and Release, the Eligible
Executive will receive only those benefits required by applicable law. If the
Eligible Executive’s Severance Date and the Release Deadline fall in two
separate taxable years, any payments required to be made to Eligible Executive
that are treated as nonqualified deferred compensation for purposes of Code
Section 409A shall be made in the later taxable year.


5.2    Right to Recovery. The Company shall have the right to recover any
payment made to an Eligible Executive in excess of the amount to which the
Eligible Executive is entitled to under the terms of the Plan. Such recovery may
be from the Eligible Executive, the Beneficiary, or any insurer or other
organization or entity thereby enriched. In the event such repayment is not made
by the Eligible Executive, such repayment shall be made either by (i) reducing
or suspending any future payments hereunder to the Eligible Executive, or (ii)
requiring an assignment of a portion of the Eligible Executive’s earnings, until
the amount of such excess payments are fully recovered. The Company shall also
have the right to recover any payment made to an Eligible Executive under the
Plan if he later asserts to be entitled to compensation or other payments on
termination of employment pursuant to any rights or entitlements that he
possesses or asserts pursuant to a written or oral employment agreement with the
Company or any successor thereto, regardless of whether the term of such
agreement is expired or unexpired as of his Separation Date.


5.3    Payment of Severance Benefits. Severance Benefits provided under the Plan
shall be paid to the Eligible Executive within the timeframe provided for in
Section 3.2, but no earlier than the day following the expiration of the
revocation period outlined in the Separation Agreement and Release, if
applicable, assuming such Separation Agreement and Release has not been revoked.
If the Eligible Executive is, in the opinion of the Administrator, not competent
to affect a valid release for payment of any benefit due him under the Plan and
if no request for payment has been received by the Administrator from a duly
appointed guardian or other legally appointed representative of the Eligible
Executive, the Company may make direct payment to the individual or institution
appearing to the Administrator to have assumed custody or the principal support
of the Eligible Executive. If the Eligible Executive dies before receipt of his
Severance Benefits to which he is entitled under the Plan, such benefits shall
be paid to the Eligible Executive’s Beneficiary, if not otherwise required by
law.


5.4    Acceptance of Severance Benefit. By accepting any Severance Benefits from
the Plan, the Eligible Executive shall be deemed to have agreed to adhere to all
terms of the Plan.




8

--------------------------------------------------------------------------------




ARTICLE VI
CLAIMS AND APPEAL PROCEDURES


6.1    Claims Procedures. Severance Benefits under the Plan will be
automatically paid to an Eligible Executive who qualifies for such benefits, and
signs and does not revoke the Separation Agreement and Release. An Eligible
Executive who believes he or she is entitled to Severance Benefits under this
Plan and has not been provided such benefits must file a written claim for such
benefits with the Administrator. The Administrator shall render a written
decision concerning the claim not later than ninety (90) days after its receipt,
unless special circumstances require an extension of time for processing the
claim, in which case a decision will be rendered not later than one hundred
twenty (120) days after receipt of the claim. Written notice of the extension
will be furnished to the Eligible Executive prior to the expiration of the
initial ninety (90)-day period and will indicate (i) the special circumstances
requiring an extension of time for processing the claim, and (ii) the date the
Administrator expects to render its decision. For purposes of this Section 6.1,
any payment of Severance Benefits under this Plan shall be treated as the
issuance of a written decision by the Administrator to approve the claim for
benefits.


If the claim is denied, in whole or in part, such decision shall include (i) the
specific reasons for the denial; (ii) a reference to the Plan provision(s)
constituting the basis of the denial; (iii) a description of any additional
material or information necessary for the Eligible Executive to perfect his
claim; (iv) an explanation as to why such additional material or information is
necessary; and (v) a description of how the claim review procedure is
administered. If the notice of denial is not furnished in accordance with the
above procedure the claim shall be deemed denied and the Eligible Executive is
then permitted to appeal the decision.


6.2    Appeal Procedure. If the Eligible Executive’s claim is denied, in whole
or in part, he then has sixty (60) days to appeal the decision. An appeal must
be submitted in writing to the Administrator. The Eligible Executive may also
submit a written request to review copies of the pertinent Plan documents in
connection with his appeal. The Administrator will review the appeal and
determine if a meeting with the Eligible Executive is necessary to reach a
decision. If the Administrator determines a meeting is necessary, the Eligible
Executive must submit a written “statement of position” containing all pertinent
details of the appeal and the supporting reasons, as well as any questions the
Eligible Executive may have regarding the appeal. The statement of position must
be received by the Administrator at least fourteen (14) days before the
scheduled meeting. If the statement of position is not received in a timely
manner, the Administrator may cancel the meeting. No action may be brought for
Severance Benefits provided under the Plan or any amendment or modification
thereof, or to enforce any right thereunder, until a claim has been submitted
and the appeal rights under the Plan have been exhausted.


ARTICLE VII
PLAN ADMINISTRATION


7.1    In General The general administration of the Plan and the duty to carry
out its provisions shall be vested in the Administrator, which shall be the
named fiduciary of the Plan for purposes of ERISA. The Administrator shall
administer the Plan and any Severance Benefits


9

--------------------------------------------------------------------------------




provided under the Plan. The Administrator may, in its discretion, secure the
services of other parties, including agents and/or employees to carry out the
day‑to‑day functions necessary to an efficient operation of the Plan. The
Administrator shall have the exclusive, discretionary right to interpret the
terms of the Plan, to determine eligibility for coverage and benefits, and to
make such other determinations and to exercise such other powers and
responsibilities as shall be provided for in the Plan or shall be necessary or
helpful with respect thereto and its good faith interpretations and decisions
shall be binding and conclusive upon all persons.


7.2    Reimbursement and Compensation. The Administrator shall receive no
compensation for its services as Administrator, but it shall be entitled to
reimbursement for all sums reasonably and necessarily expended by it in the
performance of such duties.


7.3    Rulemaking Powers. The Administrator shall have the discretionary power
to make reasonable rules and regulations required in the administration of the
Plan; make all determinations necessary for the Plan’s administration, except
those determinations which the Plan requires others to make; construe and
interpret the Plan wherever necessary to carry out its intent and purpose and to
facilitate its administration. The Administrator shall have the exclusive right
to determine, in its discretion, eligibility for coverage and benefits under the
Plan and waive any requirements under the Plan’s terms, and the Administrator’s
good faith interpretation of the Plan shall be binding and conclusive on all
persons. Any dispute as to eligibility, type, amount, or duration of benefits
under the Plan or any amendment or modification thereof shall be resolved by the
Administrator under and pursuant to the Plan, in its sole and absolute
discretion, and its decision of the dispute shall be binding and final on all
parties to the dispute. In the exercise of such discretionary powers, the
Administrator shall treat all similarly situated Eligible Executives uniformly
and equitably under the Plan. The Administrator will be the named fiduciary for
purposes of Section 402(a)(1) of ERISA with respect to all duties and powers
assigned to the Administrator hereunder and will be responsible for complying
with all reporting and disclosure requirements of Part I of Subtitle B of Title
I of ERISA.


7.4    Indemnification. To the extent permitted by law, the Company shall
indemnify any persons acting on its behalf in fulfilling its duties as
Administrator against any and all claims, losses, damages, expenses, or
liabilities arising from its responsibilities in connection with the Plan,
unless the same is deemed to be due to gross negligence or intentional
misconduct or such indemnification is prohibited by ERISA.


7.5    Governmental Compliance. The Administrator shall prepare, or cause to be
prepared and distributed to Eligible Executives or their Beneficiaries, and
filed with appropriate governmental agencies, such reports, disclosures, and
forms as are required by said governmental agencies, if any, and shall retain
all such reports, disclosures and forms in the Administrator’s files.


ARTICLE VIII
MISCELLANEOUS


8.1    Amendment and Termination. The Company, acting through its chief
executive officer or such other person or committee appointed by its board of
directors, reserves the right to


10

--------------------------------------------------------------------------------




amend or terminate the Plan at any time it may deem advisable without the
consent of any person or entity. Severance Benefits payable to an Eligible
Executive or his Beneficiary under the Plan prior to the amendment or
termination of the Plan shall continue to be due and payable under the Plan. Any
amendment or termination shall be effective when adopted in a written
instrument, and all Eligible Executives and their Beneficiaries and other
persons shall be bound thereby. If the Plan is amended to improve benefits, the
amendment will only apply to Eligible Executives who terminate employment after
the effective date of the amendment, unless the amendment specifies that it also
applies to employment terminations occurring before the effective date of the
amendment. If the Plan is terminated, employment terminations that occur after
the effective date of the termination of the Plan will not be covered by the
Plan.


8.2    Limitation of Rights. Neither the establishment of the Plan nor any
amendment thereof, nor the payment of any benefits, will be construed as giving
to any Eligible Executive, or other person, any legal or equitable right against
the Company, or any person acting on behalf of the Company. Likewise, nothing
appearing in or completed pursuant to the Plan shall be held or construed to
create a contract of employment with any Eligible Executive, to continue the
current employment status, or to modify his or her terms of employment in any
way; nor shall any provision hereof restrict the right of the Company to
discharge any of its employees or restrict the right of any such employee to
terminate his employment with the Company.


8.3    Governing Law. The Plan shall be governed and construed in accordance
with ERISA and any other applicable federal law and, to the extent not preempted
by federal law, the laws of the State of Texas. Except as otherwise mandated by
federal law, exclusive jurisdiction over all disputes and actions arising under,
or directly or indirectly relating to the Plan, shall be in Austin, Texas.


8.4    Funding and Source of Severance Benefits Payments. Any Severance Benefits
payable under the Plan shall be paid from the general assets of the Company.


8.5    Successor Employer. In the event of a merger, consolidation, dissolution,
or reorganization of the Company or transfer of all or substantially all of its
assets to any other corporation, partnership or association, a provision may be
made by such successor corporation, partnership or association, at its election,
for the continuation of the Plan created hereunder by such successor entity.
Such successor shall, upon its election to continue the Plan, be substituted in
place of the Company by an instrument duly authorizing such substitution.


8.6    Severability. If any provision of the Plan is held invalid or
unenforceable, its validity or unenforceability shall not affect any other
provisions of the Plan, and the Plan shall be construed and enforced as if such
provision had not been included herein.


8.7    Captions. The captions contained herein are inserted only as a matter of
convenience and for reference and in no way define, limit, enlarge or describe
the scope or intent of the Plan, nor in any way shall affect the Plan or the
construction of any provision thereof.




11

--------------------------------------------------------------------------------




8.8    Gender and Numbers. Terms used in the masculine shall also include the
feminine and be neutral where appropriate. Terms in the singular shall include
the plural where appropriate, and vices versa.


8.9    Non-transferability. No benefit, right or interest of any Eligible
Executive hereunder shall be subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, seizure, attachment or
legal, equitable or other process or be liable for, or subject to, the debts,
liabilities or other obligations of such persons, except as otherwise required
by law.


8.10    Limitations. No action may be brought for benefits provided by this Plan
or any amendment or modification thereof, or to enforce any right thereunder,
until after the claim has been submitted to and determined by the Administrator,
and thereafter the only action which may be brought is one to enforce the
decision of the Administrator. Any legal action must commence within twelve (12)
calendar months immediately following the date of such Administrator's decision
made pursuant to Section 6.2 above.


8.11    Information Requested. The Eligible Executive or other persons shall
provide the Company, the Administrator, or their authorized representatives with
such information and evidence, and shall sign such documents, as may reasonably
be requested from time to time for the purpose of administration of the Plan.


8.12    Mistaken Payments. Any amounts paid to an Eligible Executive or other
person in excess of the amount to which he is entitled hereunder shall be repaid
by the Eligible Executive or other person promptly following the sooner of:
receipt by the Eligible Executive or other person of a notice of such excess
payments or when such person has knowledge of the excess payments. In the event
such repayment is not made by the Eligible Executive or other person, such
repayment shall be made, at the discretion of the Administrator, either by
reducing or suspending future payments hereunder to the Eligible Executive or
other person, or by requiring an assignment of a portion of the Eligible
Executive or other person's earnings, until the amount of such excess payments
are recovered by the Administrator.


8.13    Integration with WARN Act. To the extent that any federal, state or
local law, including, without limitation, any so-called “plant closing” laws,
requires the Company to give advanced notice or make payment of any kind of to
an Eligible Executive because of his or her involuntary termination due to a
layoff, reduction in force, plant or facility closing, sale of business, change
of control or any other similar event or reason, the Severance Benefits provided
under this Plan may either be reduced or eliminated. The benefits provided under
this Plan are intended to satisfy any and all statutory obligations that may
arise out of any Eligible Executive’s involuntary termination for any of the
foregoing reasons, and the Administrator shall construe and implement the terms
of this Plan in its sole discretion. Included in the scope of the foregoing, (i)
if an Eligible Executive receives notice from the Company pursuant to the
Workers Adjustment and Retraining Notification (WARN) Act, and remains employed
during the WARN notice period, then the Severance Benefits payable to the
Eligible Executive may be reduced by the pay and benefits received by such
Eligible Executive during the WARN notice period, and (ii) if an Eligible


12

--------------------------------------------------------------------------------




Executive receives notice from the Company pursuant to the Workers Adjustment
and Retraining Notification (WARN) Act, and does not remain employed during some
or all of the WARN notice period, then the Severance Benefits payable to the
Eligible Executive shall be reduced any amount the Company is required to pay to
such Eligible Executive as compensation for its failure to provide timely notice
under the WARN Act. An Eligible Executive shall not be required to sign a
Severance Agreement and Release solely with respect to the portion of any
payment under this Plan which must be paid pursuant to the Workers Adjustment
and Retraining Notification (WARN) Act or any other comparable law.


8.14    Section 409A Limitation. Each payment of Severance Benefits, including
any outplacement benefits or continued medical benefits, shall be treated as a
separate payment for purposes of the short-term deferral rules under Treasury
Regulation Section 1.409A-1(b)(4)(i)(F), the exemption for involuntary
terminations under separation pay plans under Treasury Regulation Section
1.409A-1(b)(9)(iii), the exemption for medical expense reimbursements under
Treasury Regulation Section 1.409A-1(b)(9)(v)(B) and the exemption for in-kind
benefits under Treasury Regulation Section 1.409A-1(b)(9)(v)(C). No amount shall
be payable under this Plan unless such amount (i) is paid on or before March
15th day of the calendar year immediately following the applicable Separation
Date, or (ii) is paid on or before the last day of the second calendar year
following the year during which an Eligible Executive’s Separation Date occurred
and is includable in a group of payments which does not exceed the lesser of two
times the Eligible Executive’s annual Base Salary in the year prior to the year
during which the Separation Date occurred or two times the limit under Code
Section 401(a)(17) as then in effect.


8.15    Entire Document. THE BENEFITS DESCRIBED IN THE PLAN ARE INTENDED TO BE
THE ENTIRE BENEFITS PAYABLE TO AN ELIGIBLE EXECUTIVE WHOSE EMPLOYMENT IS
TERMINATED SOLELY AS A RESULT OF A QUALIFYING TERMINATION, OTHER THAN BENEFITS
PROVIDED BY ANOTHER EMPLOYEE BENEFIT PLAN OF THE COMPANY. BY ELECTING TO
PARTICIPATE IN THE PLAN AND SIGNING THE SEPARATION AGREEMENT AND RELEASE ON THE
FORM PROVIDED TO THE ELIGIBLE EXECUTIVE BY THE COMPANY, THE ELIGIBLE EXECUTIVE
WAIVES HIS RIGHT TO BENEFITS UNDER ANY AND ALL PRIOR SEVERANCE AGREEMENTS,
UNDERSTANDINGS, EMPLOYMENT OR OTHER AGREEMENTS, DESCRIPTIONS OR ARRANGEMENTS.


[Signature Page Attached]


13

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused the Plan to be executed in its name
and on its behalf amended and restated effective as of July 14, 2010, by a duly
authorized officer.


Dell Inc.




By:    
    
Its:    
 


14

--------------------------------------------------------------------------------




Exhibit A


DESCRIPTION OF SEVERANCE BENEFITS


(Attached)


15

--------------------------------------------------------------------------------




Schedule A-1
Standard Severance Benefits
(Individuals Described in Any Other Schedule to Exhibit A Excluded)
This Schedule A-1 to Exhibit A to the Dell Inc. Severance Pay Plan for Executive
Employees lists the Severance Benefits provided to Severance Benefit Employees
under the Plan’s terms; provided that the benefits described in Sections 3 and 4
shall not apply to any Executive Employee who is classified as a "Covered
Employee" for purposes of Section 162(m)(3) of the Code. Individuals eligible to
receive benefits under any other Schedule to Exhibit A shall not be eligible to
receive benefits under this Schedule A-1.


1.
Severance Pay. If an Eligible Executive signs and does not revoke a Separation
Agreement and Release, he or she will be eligible to receive Severance Pay in
the amount of (i) six months of Base Salary, plus (ii) an additional one week of
Base Salary for each whole year of service with the Company, calculated from the
Eligible Executive’s service date to the scheduled Separation Date, with a one
week minimum. This payment will not include 401(k) or any other benefits related
deductions. However, all applicable taxes will be withheld.



If an Eligible Executive does not sign the Separation Agreement and Release, or
if the Eligible Executive revokes a signed Separation Agreement and Release, the
only benefits payable hereunder shall be such amounts as are required by
applicable law.


2.
COBRA Benefits Payment Coverage. If an Eligible Executive signs and does not
revoke a Separation Agreement and Release, and he or she enrolls in COBRA
coverage, the Company will pay the first six (6) months of the Eligible
Executive’s COBRA premiums. If the Eligible Executive is eligible to participate
in the Dell Inc. Retiree Medical Plan and enrolls in such plan, then the Company
will instead pay the first six (6) months of the Eligible Executive’s Retiree
Medical Plan premiums.



If an Eligible Executive does not sign the Separation Agreement and Release, or
if the Eligible Executive revokes a signed Separation Agreement and Release, the
only COBRA benefits or Retiree Medical Plan benefits payable hereunder shall be
those benefits required by applicable law.


3.
Short-Term Incentive Plan Payments. If an Eligible Executive signs and does not
revoke a Separation Agreement and Release, and such Eligible Executive is
participating in the Incentive Bonus Plan (IBP) on his or her Separation Date,
the Eligible Executive will receive an additional severance benefit equal to a
prorated award payout. This payout amount will be calculated using:



•
A payout modifier of 75%.





16

--------------------------------------------------------------------------------




•
A proration factor based on the number of days in the fiscal year that the
Eligible Executive was employed by the Company through his or her Separation
Date.



•
The Eligible Executive’s Base Salary on [his or her Separation Date].



•
The plan target for the Eligible Executive’s grade.



•
Assumed corporate performance and individual modifiers of 100%.



Amounts payable under this Section 3 will be paid to the Eligible Executive
through direct deposit (if available) within thirty (30) business days after the
Administrator’s receipt of the signed Separation Agreement and Release.


If an Eligible Executive does not sign the Separation Agreement and Release, or
if the Eligible Executive revokes a signed Separation Agreement and Release, the
Eligible Executive will not receive any short-term incentive plan payments.


4.
Long-Term Incentive Plan Payments. If an Eligible Executive signs and does not
revoke a Separation Agreement and Release, and such Eligible Executive holds
unvested long-term incentive grants which are due to vest within 90 days
following his or her Separation Date, such Eligible Executive will receive an
additional severance benefit equal to a prorated portion of the value of such
grants. This payout amount will be calculated using the following calculation
formula as applicable:



•
Stock Options: 75% TIMES number of options due to vest within ninety (90) days
after separation TIMES (Dell average closing price for the week prior to the
week of separation MINUS option exercise price). If this value is negative, it
will be excluded from the payment calculation.



•
Restricted (and Performance Based) Stock Units: 75% TIMES number of units due to
vest within 90 days after separation TIMES Dell average closing price for the
week prior to the week of the Eligible Executive’s Separation Date.



•
Long-Term Cash: 75% TIMES value of cash due to vest within 90 days after the
Eligible Executive’s Separation Date.



Amounts payable under this Section 4 will be paid to the Eligible Executive
through direct deposit (if available) within thirty (30) business days after the
Administrator’s receipt of the signed Separation Agreement and Release.


If an Eligible Executive does not sign the Separation Agreement and Release, or
if the Eligible Executive revokes a signed Separation Agreement and Release, the
Eligible Executive will not receive any long-term incentive plan payments.


17

--------------------------------------------------------------------------------






NOTE: The terms and conditions of an Eligible Executive’s Long-Term Incentive
award agreements remain in full force and effect following the termination of
his or her employment. An Eligible Executive’s agreements may require the
Eligible Executive to return shares of stock, share value, option proceeds, or
cash award payments if he or she engages in certain conduct detrimental to the
company after the Eligible Executive’s termination of employment.


5.    Outplacement Benefits. If an Eligible Executive signs and does not revoke
a Separation Agreement and Release, such Eligible Executive will receive six (6)
months of executive outplacement services, provided the Eligible Executive
commences use of such benefits within sixty (60) days following his or her
Separation Date.


If an Eligible Executive does not sign the Separation Agreement and Release, or
if the Eligible Executive revokes a signed Separation Agreement and Release, the
Eligible Executive will not receive any outplacement benefits.




18